USCA4 Appeal: 22-6810      Doc: 9        Filed: 11/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6810


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MARK WAYNE WOODS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Harrisonburg. Norman K. Moon, Senior District Judge. (5:03-cr-30054-NKM-1)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Mark Wayne Woods, Appellant Pro Se. Justin Michael Lugar, OFFICE OF THE UNITED
        STATES ATTORNEY, Roanoke, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6810      Doc: 9        Filed: 11/29/2022     Pg: 2 of 2




        PER CURIAM:

               Mark Wayne Woods appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no abuse

        of discretion in the district court’s determination that Woods failed to demonstrate an

        extraordinary and compelling basis for relief. See United States v. High, 997 F.3d 181, 185

        (4th Cir. 2021). Accordingly, we affirm the district court’s order. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2